                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        May 03, 2021
                          UNITED STATES DISTRICT COURT
                                                                                     Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


ALEXANDRO RAMON CETINA,                         §
                                                §
         Petitioner,                            §
                                                §
VS.                                             §     CIVIL ACTION NO. 7:20-CV-430
                                                §
BOBBY LUMPKIN, Director, Texas                  §
Department of Criminal Justice, Correctional    §
Institutions Division,                          §
                                                §
         Respondent.                            §

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL
       The Court has reviewed the magistrate judge's Report and Recommendation regarding

Petitioner Alexandro Ramon Cetina’s action pursuant to 28 U.S.C. § 2254. After having reviewed

said Report and Recommendation, and no objections having been filed by either party, the Court

is of the opinion that the conclusions in said Report and Recommendation should be adopted by

this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in United

States Magistrate Judge Juan F. Alanis’ Report and Recommendation entered as Docket Entry No.

6 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the opinion

that Petitioner’s letter petition should be DISMISSED without prejudice and request for counsel

be DENIED as moot.

       The Clerk shall send a copy of this Order to the Petitioner and counsel for Respondent.
        SO ORDERED May 3, 2021, at McAllen, Texas.


                                                    ___________________________________
                                                    Randy Crane
                                                    United States District Judge



1/1
